Exhibit Share Exchange Agreement This Share Exchange Agreement, dated as of October 12, 2005, is made by and among OMII CORP., a Nevada corporation (the "Acquiror"), each of the Persons listed on Exhibit A hereto (collectively, the "Shareholders" and individually a "Shareholder") and Vemics, Inc., a Delaware corporation (the "Company"). BACKGROUND The Shareholders have agreed to transfer to the Acquiror, and the Acquiror has agreed to acquire from the Shareholders, all of the issued and outstanding shares of common stock of Vemics, Inc. ("Shares"), which Shares constitute 100% of the outstanding capital stock of the Company, in exchange for 17,600,000 Shares of the Acquiror's Common Stock to be issued on the Closing Date (the "Acquiror Shares"), which Acquiror Shares shall constitute approximately 80% of the issued and outstanding Shares of Acquirer's Common Stock immediately after the closing of the transactions contemplated herein. SECTION 1 DEFINITIONS Unless the context otherwise requires, the terms defined in this Section 1 will have the meanings herein specified for all purposes of this Agreement, applicable to both the singular and plural forms of any of the terms herein defined. 1.1 "Accredited Investor" has the meaning set forth in Regulation D under the
